Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
1.	Status of Claims: 

Claims 1-20 are pending in this Office Action.

Priority
2.	The examiner acknowledges that this application claims the benefit of foreign priority to application IN 201941016350 dated 04/24/2019.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 04/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
4.	Claims 1-20 are objected to because of the following informalities: the claims contains the numerical notations such as 160, 164, 168 for compute servers. For the clarity purpose, the examiner would like to request to take these notations off of the claim set. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-2, 6-8, 13-15, and 19-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 9,473,419 issued to Brand (Applicant IDS).
	As per claim 1, Brand teaches a method (200) for managing a multi-tenant server enclosure (100) comprising a plurality of resources including a plurality of compute servers (160, 164, 168), storage modules (140, 144, 148) and network interfaces (180, 183, 186, 189), the method (200) comprising (Brand: Col. 1, ll. (43-45) – a data center typically consists of servers and mass storage to facilitate cloud storage services to the clients, Col. 2, ll. (36-39) – also teaches upon receiving a request to enroll an endpoint in the cloud storage system, determining a target tenant portal respective of the enrollment request; and associating the endpoint with a tenant portal in the CSS (Cloud Storage System); Fig. 1 – also teaches multi-tenant storage system): a. defining (210) a first virtual enclosure template (115) for provisioning a virtual enclosure for a tenant, the virtual enclosure includes a plurality of resources comprising one or more compute servers, one or more storage modules and one or more network interfaces from the plurality of compute servers, storage modules and network interfaces (160, 168, 140, 144, 148, 180, 183, 186, 189) (Brand: Col. 5, ll. (32-36) – multiple individual tenants can be defined in a single CSS 140 (Cloud Storage System) and share the same set of cloud connectors 141 and cloud storage providers 143. The tenants 112 and 114 may share the same set of servers, and shared storage back end; Col. 6, ll. (47-52) – also teaches Each tenant can have a different user interface package installed for allowing users to match the similar look-and-feel graphical user interface. The user interface package may include, for example, cascading style sheet, HTML, JavaScript, and image files, which allow overriding a standard look and feel of a preconfigured tenant portal); b. creating (220) a first virtual enclosure (120) dedicated to a first tenant and a second virtual enclosure (130) dedicated to a second tenant based on the virtual enclosure template (115), wherein a plurality of resources (140, 160, 180) of the first virtual enclosure (120) are physically distinct from a plurality of resources (144, 148, 164, 168, 183, 186, 189) of the second virtual enclosure (130) (Brand: Col. 5, ll. (43-49) – two different types of tenants and two different types of respective tenant portals can be configured within the single CSS 140. For the sake of simplicity and without limitation a first type of tenant (e.g., tenant 112) is referred hereinafter as type-A tenant and a second type of tenant (e.g., tenant 113) is referred hereinafter as type-B tenant; Col. 6, ll. (47-52) – also teaches Each tenant can have a different user interface package installed for allowing users to match the similar look-and-feel graphical user interface; while claim 1 – teaches each tenant portal is an isolated logical partition of the cloud storage system, wherein the plurality of tenant portals includes at least a first type tenant portal and a second type tenant portal, wherein each of the first type tenant portal and the second type tenant portal is configured to provision a respective set of members with a different storage policy).

	As per claim 2, Brand teaches the method (200) as claimed in claim 1, wherein defining the first virtual enclosure template (115) includes a. identifying a first server image to be deployed on the first virtual enclosure (120) and the second virtual enclosure (130) (Brand: Col. 2, ll. (8-11) – different tenants are typically provisioned with different storage, performance, and security services based in part on a service package (template) that each tenant purchased), and b. defining one or more policies for managing the plurality of resources (140, 160, 180) of the first virtual enclosure (120) and the plurality of resources (144, 148, 168, 183, 186, 189) of the second virtual enclosure (130) (Brand: Claim 1 – teaches each of the first type tenant portal and the second type tenant portal is configured to provision a respective set of members with a different storage policy in a cloud storage system).

	As per claim 6, Brand teaches the method (200) as claimed in claim 2, wherein the one or more polices are defined based on one or more workloads to be deployed on one of the first and second virtual enclosures (120, 130) (Brand: Col. 2, ll. (29-33) – the 30 plurality of tenants includes at least a first type tenant and a second type tenant, each of the first type tenant and the second type tenant are configured to provision its respective set of members with a different storage policy).

	As per claim 7, the claim resembles claim 1 and is rejected under the same rationale.

	As per claim 8, the claim resembles claim 2 and is rejected under the same rationale.

	As per claim 13, the claim resembles claim 6 and is rejected under the same rationale.

(Brand: Col. 12, ll. 16 – a non-transitory computer readable medium).

	As per claim 15, the claim resembles claim 2 and is rejected under the same rationale.

	As per claim 19, the claim resembles claim 6 and is rejected under the same rationale.

	As per claim 20, Brand teaches the non-transitory machine-readable storage medium (420) as claimed in claim 14, wherein the non-transitory machine-readable storage medium (420) is housed within the multi-tenant server enclosure (100) (Brand: claim 12 – teaches non-transitory computer readable medium having stored thereon instructions for causing one or more processing units to execute the method comprising the steps of determining, by the at least one cloud connector, a target tenant portal respective of an enrollment request to enroll an endpoint in the CSS, upon receiving the enrollment request).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3, 9, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,473,419 issued to Brand (Applicant IDS) in view of US 10,949,406 issued to Calvo et al. (Calvo).

	Calvo however explicitly teaches wherein the method (200) further comprises generating a virtual dashboard for a tenant, upon creating one of the first and second virtual enclosures (120, 130), wherein the virtual dashboard displays alerts and notifications in relation to the one of the corresponding first and second virtual enclosures (120, 130) (Calvo: Fig. 6 – teaches notification service (390) is used to create target account while Col. 10, ll. (21-26) – teaches the method may generate and display (e.g., in a user interface or via notifications) data describing the evaluation. The data describing the evaluation may include compliance scores or statuses for individual resources (e.g., compliant or noncompliant) for an individual rule).
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Brand in view of Calvo for generating a virtual dashboard for a tenant, upon creating one of the first and second virtual enclosures, wherein the virtual dashboard displays alerts and notifications in relation to the one of the corresponding first and second virtual enclosures. One would be motivated to do so as a notification service (390) is used to create target account while Col. 10, ll. (21-26) – teaches the method may generate and display (e.g., in a user interface or via notifications) data describing the evaluation. The data describing the evaluation may include compliance scores or statuses for individual resources (e.g., compliant or noncompliant) for an individual rule (Calvo: Fig. 6, Col. 10, ll. (21-26)).

	As per claim 9, the claim resembles claim 3 and is rejected under the same rationale.

	As per claim 12, Brand teaches the multi-tenant server enclosure (100) as claimed in claim 7 however does not explicitly teach wherein the enclosure composer (110) includes a thick component deployed on a cloud platform and a thin component deployed on the multi-tenant server enclosure (100).
	Calvo however explicitly teaches wherein the enclosure composer (110) includes a thick component deployed on a cloud platform and a thin component deployed on the multi-tenant server enclosure (100) (Calvo: Col. 9, ll. (17-28) – a virtual compute instance may, for example, comprise one or more servers with a specified computational capacity (which may be specified by indicating the type and number of CPUs, the main memory size, and so on) and a specified software stack (e.g., a particular version of an operating system, which may in tum run on top of a hypervisor). A number of different types of computing devices may be used singly or in combination to implement the resources of the provider network in different embodiments, including general purpose or special purpose computer servers, storage devices, network devices, and the like).

	As per claim 16, the claim resembles claim 3 and is rejected under the same rationale.
	
7.	Claims 4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,473,419 issued to Brand (Applicant IDS) in view of US 2017/0139730 issued to Cropper et al. (Cropper).
As per claim 4, Brand teaches the method (200) as claimed in claim 1 however does not explicitly teach wherein the method (200) further comprises operating one or more resources physically distinct from the resources of the first and second virtual enclosures (120, 130), in a low power mode.
	Cropper however explicitly teaches wherein the method (200) further comprises operating one or more resources physically distinct from the resources of the first and second virtual enclosures (120, 130), in a low power mode (Cropper: ¶ 0006 – energy efficiency is often a concern in many data centers, and as a result, it may be desirable in some instances to consolidate virtual machines on fewer numbers of hosts to enable unused hosts to be powered down).
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Brand in view of Cropper for operating one or more resources physically distinct from the resources of the first and second virtual enclosures, in a low power mode. One would be motivated to do so as the energy efficiency is often a concern in many data centers, and as a result, it may be desirable in some instances to consolidate virtual machines on fewer numbers of hosts to enable unused hosts to be powered down (Cropper: ¶ 0006).

	As per claim 10, the claim resembles claim 4 and is rejected under the same rationale.
.

8.	Claims 5, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,473,419 issued to Brand (Applicant IDS) in view of US 2018/0316552 issued to Subramani Nadar et al. (Subramani).
	As per claim 5, Brand teaches the method (200) as claimed in claim 1 however does not explicitly teach wherein the method (200) further comprises reallocating one or more resources of the first virtual enclosure (120) to the second virtual enclosure (130) based on utilization of the plurality of resources of the first and second virtual enclosures (120, 130).
	Subramani however explicitly teaches wherein the method (200) further comprises reallocating one or more resources of the first virtual enclosure (120) to the second virtual enclosure (130) based on utilization of the plurality of resources of the first and second virtual enclosures (120, 130) (Subramani: ¶ 0054 – provisioning engine 133 is configured to execute provisioning operations based on compiled service schematics.  Example provisioning operations may include, but are not limited to (a) creating new instances of a cloud service; (b) updating current instances of a cloud service, including scaling up (i.e., allocating additional resources), scaling down (i.e., deallocating resources), and upgrading/modifying currently allocated resources; and (c) deleting instances of a cloud service).
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Brand in view of Subramani for reallocating one or more resources of the first virtual enclosure to the second virtual enclosure based on utilization of the plurality of resources of the first and second virtual enclosures. One would be motivated to do so as provisioning engine is configured to execute provisioning operations based on compiled service schematics. Example provisioning operations may include, but are not limited to (a) creating new instances of a cloud service; (b) updating current instances of a cloud service, including scaling up (i.e., allocating additional resources), scaling down (i.e., deallocating resources), and upgrading/modifying currently allocated resources; and (c) deleting instances of a cloud service (Subramani: ¶ 0054).
	As per claim 11, the claim resembles claim 5 and is rejected under the same rationale.
	As per claim 18, the claim resembles claim 5 and is rejected under the same rationale.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure that is directed to a system manages tenant application updates in a multi-tenant cloud-based identity and access management (IAM) system by defining one or more application templates; creating one or more applications for one or more tenants of the multi-tenant cloud-based IAM system using the one or more application templates (US 2019/0102162 A1).
	Also, a cloud-exchange system that is implemented on one or more physical server computers, each including one or more processors and one or more memories, includes a cloud-exchange engine, receives a request to host a computational-resources-consuming entity from resource-exchange computing-facility participant for remote hosting of one or more computational-resources-consuming entities (US 2018/0062928 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458